DETAILED ACTION
This office action is in response to the response filed September 13, 2022. 
Claims 1-18 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive. Specifically, regarding applicant’s remarks regarding the amendments to the independent claims in contrast to the teachings of Satyarth as “fundamentally different operations” (Remarks, page 8). from those cited in the specification regarding the identification of malware. Insomuch as such a distinction exists from the Satyarth reference it is still not included in the claims as amended. Specifically, the amended claim allows that the representation could be “expected” or it could be “unexpected”, but the claim as written does not require the ability to identify both of these types if representations. Further, the amendment to the determining limitation requires only that the change corresponding to the requirements is the expected representation. The resulting claim scope, therefore, does not actually require what applicant is now arguing is not in the prior art (the ability to identify malware in prior art). Instead, the applied prior art does teache the determination of changes in representation as the expected representation associated with requirements associated with source code changes. 







Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Satyarth” (US PG Publication 2021/0096831) in view of “Zimmermann” (US PG Publication 2019/065171). 

Regarding Claim 1 Satyarth teaches: 
1. A method, comprising: receiving one or more requirements corresponding to source code changes for a program to be loaded on a processing device; (See Satyarth teaches 135, Fig. 1, receiving functional requirements for a target software object version to be generated, ¶¶14-17)

generating a representation of the program including the source code changes; (See Satyarth 125, Fig. 1 generating candidate software object ¶¶22-25)

and 
determining whether the change in the representation corresponds to the one or more requirements, wherein the change corresponding to the one or more requirements is the expected representation.  (See 115, Fig. 1, testing candidate object to determine if it meets the functional requirements, ¶¶23-25)

Satyarth does not teach, but Zimmerman teaches:
determining a change in the representation based on a comparison of the representation with one or more previously stored representations of the program, wherein the change comprises one of an expected representation or an unexpected representation; (See Zimmerman ¶¶28-32 and Fig. 2 teaches comparing versions of a program binary representation by comparing parts of the binary to determine if the binaries are identical or identify where changes are made based on the requests for different versions of the program(e.g. requested in 402, Fig. 4)

In addition it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Satyarth and Zimmerman as each is directed to managing multiple versions of a software program to be deployed and Zimmerman recognized “a large amount of these resources are consumed during an upgrade, which is suboptimal” (¶3). And provides means for managing the potential large number of needed binary versions. 

Regarding the dependent claims Satyarth and Zimmerman further teach: 
2. The method of claim 1, wherein the representation is a binary image.  (See Zimmerman e.g. Fig. 2, binaries, discussed in e.g. ¶¶28-32)

3. The method of claim 1, further comprising: breaking down the representation into constituent components, wherein the change is determined based on a comparison of the constituent components with corresponding constituent components of the one or more previously stored representations.  (See Zimmerman ¶¶28-32 and Fig. 2 teaches comparing versions of a program binary representation by comparing parts of the binary to determine if the binaries are identical or identify where changes are made based on the requests for different versions of the program(e.g. requested in 402, Fig. 4)

Claims 7-9 are rejected on the same basis as claims 1-3 above
Claims 13-15 are rejected on the same basis as claims 1-3 above


Claims 4-6, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Satyarth” (US PG Publication 2021/0096831) in view of “Zimmermann” (US PG Publication 2019/065171) as applied above and further in view of “Lospinuso” (US2019/0250911). 


Regarding Claim 4, Satyarth et al do not further teach, but Lospinuso teaches: 

4. The method of claim 1, wherein, when the change in the representation does not correspond to the one or more requirements, the method further comprises: generating an alert.  (¶59 “In this regard, the commands provided by the knowledge base 516 may control the operation of the system control 502 to act upon the received data and, for example, block certain data from entering the system that has been identified as malware, or add alerts to select out data for specialized handling. “) 
In addition, it would have been obvious to one of ordinary skill prior to the effective fling date of the application to combine the teachings of Satyarth, Zimmermann and Lospinuso as each is directed to analyzing program binaries and Lospinuso compares binary segments to reference binaries to identify potential system threats as Lospinuso recognized “being able to analyze software to determine attribution information about the software may be valuable when attempting to identify the presence of malware or unlicensed software.”

Regarding Claims 5 and 6, Satyarth, ZImmermand and Lospinuso further teach: 
5. The method of claim 4, further comprising: generating a list of changes with no corresponding requirement.  (See Satyarth code listing in Fig. 2A & 2B includes generated code segments (“changes”) that are marked as satisfying one of the functional requirements and generated code segments not marked as satisfying any functional requirement ¶¶31-41). 

6. The method of claim 4, further comprising: preventing the change from being released. .  (See Satyarth code listing in Fig. 2A & 2B includes generated code segments (“changes”) that are marked as satisfying one of the functional requirements and generated code segments not marked as satisfying any functional requirement ¶¶31-41. Inherent in this discussion is that the mutated code that does not satisfy functional requirements is further mutated and thus not released (e.g. further see ¶25 “Otherwise, the mutation unit 110 may continue mutating the segment of the code section was previously mutated, by selecting a next sequence of bits to be tested and setting the value of the segment of the code section of the candidate binary software object 125 to that value.”). 
Claims 10-12 are rejected on the same basis as claims 4-6 above.
Claims 16-18 are rejected on the same basis as claims 4-6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
9/28/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191